Citation Nr: 1001396	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-28 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to specifically include posttraumatic stress disorder (PTSD) 
and paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from January 1992 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In November 2007, the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the purpose of obtaining 
additional evidence pertinent to the appellant's claim.  The 
claim has since been returned to the Board for review.  

The Board has recharacterized the issue on appeal in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is once again REMANDED to the RO via the AMC.  VA 
will notify the appellant if further action is required.


REMAND

The Board remanded the claim in November 2007 to obtain 
additional information with respect to the two issues now on 
appeal.  One of the taskings of the Remand was to have the 
appellant undergo a VA psychiatric examination in order to 
determine whether the appellant was suffering from PTSD 
and/or schizophrenia, and to determine the etiology of any 
found psychiatric disorder.  

The record reflects that the AMC sent a letter the appellant 
in June 2009.  The address that was used was:

[redacted]
That letter was returned to the AMC has being undeliverable; 
the reason given for being undeliverable was that the 
appellant had moved and had not provided a forwarding 
address.

Next the AMC sent to the appellant notification of a VA 
examination that was scheduled for September 25, 2009.  The 
appellant failed to report for the examination and it is 
unclear from the record whether the appellant receive 
notification of said examination.  It is noted that a letter 
that was sent to the appellant in August 2009 informing him 
that an examination would be scheduled was returned to the 
AMC as undeliverable.  That notification was received in 
November 2009.

Based upon the appellant's non-appearance at the September 
2009 examination, the AMC then prepared a Supplemental 
Statement of the Case (SSOC).  The SSOC was sent, as previous 
letters had been, to the [redacted] address.  Once again, 
this correspondence was returned to the AMC as being 
nondeliverable.  The claim was then returned to the Board for 
appellate review.

Upon further review of the appellant's claim folder, the 
Board has discovered the addresses of the appellant's father 
and his mother.  The appellant's father's address is listed 
on the VA Form 21-526, Veteran's Application for Compensation 
or Pension, and is as follows:

[redacted]
The appellant's mother's address is located on a statement 
submitted by her in support of her son's claim.  That address 
is:

[redacted]
It is also noted that the appellant has been awarded a VA 
nonservice-connected pension and that monies are being 
directly deposited into a bank account with the appellant's 
name on that account.

In all three instances, there is no indication from the 
record that the AMC attempted to contact either of the 
appellant's parents or the bank in order to obtain the 
current address of the appellant.  In Cross v. Brown, 9 Vet. 
App. 18, 19 (1996), the United States Court of Appeals for 
Veterans Claims (Court) indicated that ". . . where a 
mailing is returned as undeliverable and a claimant's claims 
file discloses other possible and plausible addresses, the 
BVA must attempt to locate the veteran as the alternative 
known addresses."  The obligation to pursue the appellant at 
the other addresses, those of his mother and father, does 
arise in this case because there is an indication that the 
addresses are plausible addresses for contacting the 
appellant.  Because the AMC did not attempt to contact either 
of his parents, and since it is reasonable that either 
individual would have the appellant's current address, and 
the Board finds that the claim must be returned to AMC for 
additional action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appellant's 
father and mother using the addresses 
listed in this Remand and request of each 
person the latest (and most current) 
address of the appellant.  The RO must 
also contact the appellant's bank and ask 
that the institution provide the VA with 
the appellant's last (and most current) 
address.  Any responses received should 
be included in the claims folder for 
review.  If parties respond in the 
negative, that is, that the last known 
address of the appellant is the [redacted] 
[redacted] address, this information should 
also be included in the claims folder for 
future review.  

2.  If a new and current address of the 
appellant is obtained, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors and identify what stressor 
or stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record and it must take 
into account the Pentecost v Principi, 16 
Vet. App. 124 (2004).

3.  If a new and current address of the 
appellant is obtained, then the RO should 
then schedule the appellant for a 
psychiatric examination to determine the 
nature, extent, onset and etiology of any 
psychiatric disability found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and reviewed 
by the examiner.  The examiner must opine 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset in service or within one year after 
his discharge.  The examiner must comment 
on the evidence during service as well as 
the lay evidence of record reflecting a 
continuity of symptoms since that time.  
This must include acknowledging and 
discussing the appellant's (and his 
family's) competent report of a 
continuity of psychiatric symptoms since 
service.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the appellant's report of in-
service injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  All findings and conclusions 
should be set forth in a legible report.

Then readjudicate the appeal.  If the benefits sought on 
appeal remain denied, the appellant and his representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

